United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3646
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Haldon Gilkes

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: January 20, 2015
                             Filed: February 19, 2015
                                  [Unpublished]
                                  ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Haldon Gilkes is serving a five-year prison term after pleading guilty to a drug-
conspiracy offense in violation of 21 U.S.C. §§ 841(a)(1), 846. He timely filed a 28
U.S.C. § 2255 motion, and the district court, without an evidentiary hearing, entered
an order summarily denying his motion. This court granted Gilkes a certificate of
appealability regarding his claim that his counsel was ineffective in failing to seek
safety-valve relief under 18 U.S.C. § 3553(f).

       On appeal, Gilkes asserts, among other things, that he met all of the
requirements to be eligible for safety-valve relief, and consequently he should have
received a lower sentence. In response, the government concedes that Gilkes met
four of the five criteria for safety-valve relief, but contends that the record is unclear
as to whether he met the fifth criterion, which involves truthfully providing
information to the government concerning the offense or related offenses.
Accordingly, the government suggests that a remand to develop the record would be
appropriate.

      Accordingly, we vacate the district court’s order as to this claim only, and we
remand the case to the district court for further proceedings consistent with this
opinion.
                     ______________________________




                                           -2-